
	
		II
		112th CONGRESS
		2d Session
		S. 2307
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on yarn of
		  carded cashmere of 19.35 metric yarn count or higher.
	
	
		1.Yarn of carded cashmere of
			 19.35 metric yarn count or higher
			(a)In
			 generalHeading 9902.03.02 of
			 the Harmonized Tariff Schedule of the United States (relating to yarn of carded
			 cashmere of 19.35 metric yarn count or higher) is amended by striking the date
			 in the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
